DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Line 8 of claim 1 uses the term “squeezable valve” which lends ambiguity to the claim scope in the context of this application.  It is unclear what structure or function is intended to be conveyed by the term “squeezable” because the valve depicted and disclosed in this application does not appear to be squeezed.  In particular, the preferred embodiment shows the valve (40) being positioned in a rigid conduit formed by the structure (60).  By contrast, Panec (US 9,609,969) discloses a valve that is opened by being squeezed (figure 2b; column 16, line 41).  Because the presently disclosed valve is not squeezed, the use of the term “squeezable” to describe the valve is unclear.  Clarification is necessary. 

	In line 9 of claim 9, “the flexible tube” lacks antecedent basis, and it is unclear whether the claim language is introducing a new structure or referring to one of the previously recited passages with inconsistent terminology.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 5, 8–10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 2010/0260892) in view of Kendrick (US 2,688,979).
	Regarding claim 1, Reddy discloses a mixing nozzle fitment (10) for mixing a concentrate and a diluent, for dispensing the mixture and for fitting in a beverage preparation machine comprising:
	a first shaft (20) defining a diluent inlet passage (paragraph 0038); and
	a second shaft (30) defining a curved passage and attached to an end of the first shaft (20) (see figure 3), and

	a check valve operable on the third shaft (paragraph 0043).
	Reddy does not disclose that the check valve is a squeezable valve positioned through the third shaft, said squeezable valve being dome shaped, the top of the dome being oriented in direction of the second shaft, and the top of the dome comprising a slit.
	Kendrick teaches that it is known to make a check valve in a dome shape with a slit (figure 2), wherein the top of the dome points in the direction that the fluid is intended to flow (column 5, lines 60-65).
It would have been obvious to one skilled in the art to substitute the valve of Kendrick into the passage of the third shaft of Reddy, with the top of the dome pointed down, as a routine selection of a known equivalent check valve configuration for performing the same function with predictable results.  Doing so amounts to a simple design choice of selecting a known configuration of check valve and using it in a device that is disclosed as having a check valve.  Additionally, doing so would merely amount to a simple substitution of one known element for another with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Regarding claims 2 and 3, see figure 3 or Reddy.  



	Regarding claim 8, Reddy discloses that the fitment comprises a flexible tube (120) attached to the third shaft (paragraph 0051; the tube 120 is flexible because it works with a peristaltic pump).

	Regarding claim 9, Reddy and Kendrick account for the configuration of the nozzle fitment as discussed above with respect to claim 1
	Reddy further teaches a concentrate container (110) connected to the fitment and a flexible tube (figure 4; paragraph 0051; the tube 120 is flexible because it works with a peristaltic pump).
It would have been obvious to one skilled in the art to use the nozzle fitment of figures 1-3 of Reddy as modified in a dispenser device having the configuration of figure 4 of Reddy, for the purpose of dispensing beverages using known and reliable structures.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	



	Regarding claim 12, Reddy and Kendrick account for the configuration of the nozzle fitment as discussed above.
	Reddy further teaches a concentrate container (110) connected to the fitment and a flexible tube (paragraph 0051; the tube 120 is flexible because it works with a peristaltic pump), a diluent supply tube removably attached to the first shaft of the mixing nozzle fitment (paragraph 0053, diluent line removably attached at the threads shown in figure 4), and a pump (130) operatively connected to the flexible tube 
It would have been obvious to one skilled in the art to use the nozzle fitment of figures 1-3 of Reddy as modified in a dispenser device having the configuration of figure 4 of Reddy, for the purpose of dispensing beverages using known and reliable structures.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 2010/0260892) in view of Kendrick (US 2,688,979) and further in view of Brown (US 5,439,143)
	Regarding claim 4, Reddy and Kendrick account for much of the claimed subject matter as set forth above, but do not disclose that the top of the dome comprises a flat area.
	Brown teaches that it is known to provide a dome-shaped valve (3) with a flat spot at the top of the dome (figure 5).
	It would have been obvious to one skilled in the art to provide the device of Reddy in view of Kendrick with a flat spot at the top of the dome as a routine change in shape that would not have changed the operation of the device.  In this regard, MPEP 2144.04 and In re Dailey, 357 F.2d 669 (CCPA 1966).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 2010/0260892) in view of Kendrick (US 2,688,979) and further in view of Liardet (US 6,035,896).
	Regarding claim 6, Reddy and Kendrick do not specifically disclose that the valve is silicon or elastomer.  However, Kendrick does disclose that such valves are resilient (column 3, line 9).  
	Liardet teaches that it is known in the art to make a fluid-actuated valve from elastomer (column 2, lines 36-38). 
.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 2010/0260892) in view of Kendrick (US 2,688,979) and further in view of Edwards (US 5,025,829) and Py (US 2011/0272033).
	Regarding claim 7, Reddy and Kendrick account for much of the claimed subject matter as set forth above, but do not disclose the opening pressure of the valve.
	Examiner hereby takes official notice that opening pressure, or cracking pressure, of a fluid actuated valve is a known result effective variable for controlling the flow of fluid across valve.  For example, Edwards teaches that it is known to optimize opening pressure of a fluid actuated valve (column 4, lines 48-53), and Py also teaches that it is known to optimize opening pressure of a fluid actuated valve (paragraph 0063).
	It would have been obvious to one skilled in the art to optimize the opening pressure of the valve of Reddy as modified to be any particular numerical valve, for example .35 psi, as a routine optimization of a known result effective variable for controlling the flow of fluid across the valve.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 2010/0260892) in view of Kendrick (US 2,688,979) and Durham (US 4,907,725).
	Regarding claim 11, Reddy and Kendrick accounts for the claimed subject matter substantially as set forth above, but does not specifically disclose that the concentrate has pulp or seeds.  
	Durham teaches that it is known to use a mixing nozzle to dispense a beverage from a concentrate which has pulp (column 1, lines 54-60).
It would have been obvious to one skilled in the art to use the device of Reddy as modified to dispense a beverage using a concentrate with pulp, based on the teaching Durham, for the purpose of offering a juice beverage that is desired by consumers.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Other Prior Art
	The attached PTO-892 for cites additional references which are not relied upon above, but which are considered relevant to this application, including:
	Kadyk (US 8,887,958) disclose a mixing nozzle with a first shaft for concentrate and third shaft for diluent connected to a curved second shaft (see fig.17).
	Dikeman (US 2004/0102738) shows a dome-shaped check valve (48)(see fig.2)
Conclusion
Any inquiry concerning this communication should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799